DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on January 6, 2022.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.

Response to Arguments
Concerning the “The Rejection of Claims Under § 102” section on pages 7-10 and the “The Rejection of Claims Under § 103” section on pages 10-11 of the Applicant’s Response filed on January 6, 2022, the applicant’s arguments have been fully considered, but they are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 4, 9, 11, and 18 are objected to because of the following informalities:  
Concerning claims 4, 11, and 18, lines 4-5 of the each claim recites the phrase “and the sheath causes at least two first loop petals to start to move the towards each other”, wherein the limitation of “at least two second loop petals” should be preceded by “the”, and wherein the instance of the word “the” between “to move” and “toward” appears to be mistakenly added.  
Concerning claim 9, lines 12-13 of the claim recite the phrase “a distal end of the first group of petals” and “a distal end of the second group of petals”, wherein the groups of petals have a plurality of individual petals, which each have a plurality of distal ends, therein defining distal ends of the first and second group of petals, as opposed to having a singular distal end.  Lines 14-15 include the same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamant et al. (US 2013/0261638, hereinafter Diamant).
Concerning claims 1, 3, 7, 9, 14, and 16, the Diamant et al. prior art reference teaches an apparatus (Figure 1A; 10) and a method of obtaining the apparatus comprising: a basket device comprising a basket section (Figure 1A; 11) movable between a collapsed configuration (Figure 15B) and a deployed configuration (Figure 15A); and a sheath on the basket device (Figure 1A; 15), where the basket device and sheath are configured to slide relative to each other ([¶ 0004]), the differing shapes, sizes, and angles of the loops will cause the two groups of petals to move at different rates, wherein the rate will depend on at which point along the loop the rate of movement is measured | further the loops may be formed having different diameters, which may further differentiate the rates at which the two groups of loops move due to varying stiffnesses [¶ 0102]).
Concerning claims 2, 10, and 17, the Diamant reference teaches the apparatus as in claims 1 and 9 and the method as in claim 16 further comprising a control connected to the basket device and the sheath (Figure 1A; 17), where the control is configured to longitudinally move the basket device and the sheath relative to each other to close the basket section on an object.
Concerning claims 6, 13, and 20, the Diamant reference teaches the apparatus of as in claims 1 and 9 and the method as in claim 16 where the first group of loop petals and the second group of loop petals are configured to be moved onto contact with an object as the sheath is longitudinally slid on the basket device (Figure 15AB), and where the second group is capable of 
Concerning claims 8 and 15, the Diamant reference teaches the apparatus as in claims 1 and 9, where each of the first loop petals are located at a same side as a respective one of the second loop petals depending on how the sides are defined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 9, 11, 12, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walish et al. (US 2016/0256179, hereinafter Walish) in view of Diamant et al. (US 2013/0261638, hereinafter Diamant).
Concerning claims 1, 5, 9, 12, 16, and 19, the Walish et al. prior art reference teaches an apparatus (Figure 3A; 200) and a method of obtaining the apparatus comprising: a basket device comprising a basket section (Figure 3A; 216) movable between a collapsed configuration and a deployed configuration ([¶ 0007]); and a sheath on the basket device (Figure 3A; 212), where the basket device and sheath are configured to slide relative to each other ([¶ 0032]), where the basket section may comprise at least two groups of loop petals comprising a first group including at least two first loop petals having a substantially straight profile (Figure 4B; 318, 320) and a the differing shapes, sizes, and angles of the loops will cause the two groups of petals to move at different rates), but it does not specifically teach the first distance at which the first group of loop petals extends longitudinally beyond a distal end of the sheath being different than the second distance at which the second group of loop petals extends longitudinally beyond a distal end of the sheath.
However, the Diamant reference teaches an apparatus (Figure 1A; 10) and a method of obtaining the apparatus comprising: a basket device comprising a basket section (Figure 1A; 11) movable between a collapsed configuration (Figure 15B) and a deployed configuration (Figure 15A); and a sheath on the basket device (Figure 1A; 15), where the basket device and sheath are configured to slide relative to each other ([¶ 0004]), where the basket section comprises at least two groups of loop petals comprising a first group (Figure 1B; 140) including at least two first loop petals (Figure 1C; 142, 144, 146, 148) and a second group (Figure 1B; 140) including at least two second loop petals (Figure 1C; 141, 143, 145, 147), and where in the deployed configuration, the first group of loop petals extends longitudinally beyond a distal end of the sheath by a first 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first distance at which the first group of loop petals extends longitudinally beyond a distal end of the sheath of the Walish reference be different than the second distance at which the second group of loop petals extends longitudinally beyond a distal end of the sheath as in the Diamant reference to select a specific grasping motion of the basket section (Diamant; [¶ 0089, 0113]).
Concerning claims 4, 11, and 18, the combination of the Walish and Diamant references as discussed above teaches the apparatus as in claims 1 and 9 and the method as in claim 16 where the Walish reference further teaches that the basket section is sized and shaped such that as the basket device and the sheath are longitudinally slid relative to each other, contact between the basket section and the sheath are configured to move the at least two second loop petals towards each other before the contact between the basket section and the sheath causes the at least two first loop petals to start to move towards each other (the curved shape of the second group of loop petals will contact the sheath first due to the curvature of the petals extending outwards beyond the periphery of the first group of loop petals).


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/11/2022